DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-13 in the reply filed on 10/10/2022 is acknowledged. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number EP20177180, filed on 05/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 05/26/2021 appears to be acceptable.

Drawings
The drawings filed 05/26/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites, “wherein a width of the first carrier region corresponds to an extension of the first carrier region from the first semiconductor region towards the third semiconductor region”. However, it is not understood from the claim language what the "corresponds to" means. It is also unclear in which direction the "width" is determined.
Claim 9 recites, “wherein a width of the second carrier region corresponds to an extension of the second carrier region from the third semiconductor region towards the first semiconductor region”. However, it is not understood from the claim language what the "corresponds to" means. It is also unclear in which direction the "width" is determined.
Claim 13 recites, “wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region”. However, it is not understood from the claim language what the "corresponds to" means. It is also unclear in which direction the "width" is determined.
Again, claim 13 reads "at least one of:
….”
Via the expression "at least one of" it is defined that only one out of several alternatives may be part of the device. It is however not clear from the claim wording what the alternatives are. The next three lines of claim 13 define "a first field plate region" and then the following three lines "a second field region". The remainder of claim 13 further characterizes the first field plate region only. That means that taken literally in one alternative it is simply defined that the device has a second field plate region "adjacent" to the third semiconductor layer, while no first field plate region needs to be present. There are doubts that this is really what is intended to be defined by the claim. It would appear to make more sense that the further restrictions regarding the respective widths of the carrier regions should also apply to the "second field plate region". The claim should be clarified to make clear what is defined.
Furthermore claim 13 reads "first field plate region" and "second field plate region". The definition of a "field plate region" does not clearly define that there is actually a field plate provided. It could also designate a region where an actual field plate could be mounted if desired, etc. The claim should clearly define that field plates are provided, e.g. by replacing "region" with "electrode" (¶ 0108 of the present application). 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobde et al. (US 20110127606 A1).

Regarding independent claim 1, Bobde et al. teach “A semiconductor device (figs. 2 and 10 and ¶¶ 0034-0039 and ¶0064), comprising:
a layer stack with a plurality of first semiconductor layers (140, fig. 2) of a first doping type and a plurality of second semiconductor layers (150, fig. 2) of a second doping type complementary to the first doping type, wherein the plurality of first semiconductor layers (140) and the plurality of second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region (120-D, figs. 2 and 16), of a first semiconductor device adjoining the plurality of first semiconductor layers (140), wherein the first semiconductor region (120-D) has a first end (the tip region of finger 120-D) arranged in a first region (the region around the finger tips) of the semiconductor device and extends from its first end and from the first region in a first horizontal direction into a second region (the finger region without the finger tips) of the semiconductor device;
a plurality of second semiconductor regions (130, figs. 2 and 16) of the first semiconductor device, wherein each of the plurality of semiconductor regions adjoins at least one of the plurality of second semiconductor layers (150), and wherein a first number of the plurality of second semiconductor regions is arranged in the first region and a second number of the plurality of second semiconductor regions (130) is arranged in the second region of the semiconductor device;
a third semiconductor region (120-S, figs. 2 and 16) of the first semiconductor device, adjoining the plurality of first semiconductor layers (140), wherein the first semiconductor region extends from the first region into the second region of the semiconductor device and is spaced apart from the third semiconductor region, and wherein the plurality of second semiconductor regions is arranged between the third semiconductor region and the first semiconductor region, and is spaced apart from the third semiconductor region and the first semiconductor region (130, fig. 16); and
a fourth semiconductor region (171, fig. 16) of the first semiconductor device, adjoining the plurality of first semiconductor layers, wherein the fourth semiconductor region (171) is spaced apart from the first semiconductor region (120-D, separated by element 128), and is arranged in the first region of the semiconductor device between the first end of the first semiconductor region and the third semiconductor region (fig. 16, region 171 arranged between fingertip of region 120-D and 120-S)”.

Regarding claim 4, Bobde et al. further teach, “The semiconductor device of claim 1, wherein a distance between the first semiconductor region and the third semiconductor region in the first region is greater than a distance between the first semiconductor region and the third semiconductor region in the second region (fig. 16; ¶ 0056)”.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (US 20190198609 A1, using Publishing date 2019-05-09 of family application DE 102017131274 B3). 

Regarding independent claim 1, Weis et al. teach “A semiconductor device (fig. 1, 10; ¶¶ 0026-0054, ¶¶ 0073-0077), comprising:
a layer stack with a plurality of first semiconductor layers (11, fig. 1A) of a first doping type and a plurality of second semiconductor layers (12, fig. 1A) of a second doping type complementary to the first doping type, wherein the plurality of first semiconductor layers and the plurality of second semiconductor layers are arranged alternatingly between a first surface and a second surface of the layer stack;
a first semiconductor region (15, fig. 1A, 10) of a first semiconductor device adjoining the plurality of first semiconductor layers (11), wherein the first semiconductor region (15) has a first end arranged in a first region (the region above the dashed horizontal line in Fig. 10) of the first semiconductor device and extends from the first end and from the first region in a first horizontal direction into a second region (the region below the dashed horizontal line in Fig. 10) of the first semiconductor device;
a plurality of second semiconductor regions (14) of the first semiconductor device, wherein each of the plurality of second semiconductor regions (14) adjoins at least one of the plurality of second semiconductor layers (14), and wherein a first number of the plurality of second semiconductor regions is arranged in the first region and a second number of the plurality of second semiconductor regions is arranged in the second region of the first semiconductor device;
a third semiconductor region (13) of the first semiconductor device, adjoining the plurality of first semiconductor layers (11), wherein the first semiconductor region extends from the first region into the second region of the first semiconductor device and is spaced apart from the third semiconductor region (13), and 
wherein the plurality of second semiconductor regions (14) is arranged between the third semiconductor region (13) and the first semiconductor region, and is spaced apart from the third semiconductor region and the first semiconductor region (15); and
……”.
But Weis et al. are silent upon the provision of wherein ‘a fourth semiconductor region of the first semiconductor device, adjoining the plurality of first semiconductor layers, wherein the fourth semiconductor region is spaced apart from the first semiconductor region, and is arranged in the first region of the first semiconductor device between the first end of the first semiconductor region and the third semiconductor region’.
However, Weis et al. teaches in fig. 1C, ¶ 0032, a fourth semiconductor region 111 which is spaced apart from the first semiconductor region 15. If this region were included around the gates 14 in the layout of Fig. 10, the modified device could be read onto this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of fig. 1A, 10 and fig. 1C et al. to include a (fourth) semiconductor region according to the teachings of fig. 1C to reduce the ‘on-resistance caused by the gate’, ¶¶ 0050-0051. 

Regarding claim 2, Weis et al. further teach, “The semiconductor device of claim 1, wherein the fourth semiconductor region is further arranged between the plurality of second semiconductor regions and the third semiconductor region” (fig. 1C).

Regarding claim 3, Weis et al. further teach, “The semiconductor device of claim 1, wherein the plurality of second semiconductor regions and the third semiconductor region extend along the first semiconductor region in the second region of the first semiconductor device, wherein the plurality of second semiconductor regions and the third semiconductor region extend around the first semiconductor region in the first region of the first semiconductor device, thereby forming an arc around the first end of the first semiconductor region and surrounding the first end of the first semiconductor region horizontally (fig. 10)”.

Regarding claim 10, Weis et al. further teach, “The semiconductor device of claim 1, wherein at least one of:
a doping concentration of the plurality of first semiconductor layers is in a range of between 1E13 cm-3 and 1E18 cm-3, or between 1E14 cm-3 and 5E17 cm-3; and
a doping concentration of the plurality of second semiconductor layers is in a range of between 1E13 cm-3 and 1E18 cm-3, or between 1E14 cm-3 and 5E17 cm-3” (¶ 0034).

Regarding claim 11, Weis et al. further teach, “The semiconductor device of claim 1, wherein the first number of the plurality of second semiconductor regions arranged in the first region is greater than one” (fig. 10).

Regarding claim 12, Weis et al. further teach, “The semiconductor device of claim 1, further comprising a third semiconductor layer (130, fig. 1), wherein the first surface of the layer stack adjoins the third semiconductor layer”.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bobde et al.  in view of Hirler et al. (US 20170222043 A1).

Regarding claim 5, Bobde et al. teach all the limitations described in claim 1.
Bobde et al. further teach, wherein “The semiconductor device of claim 1, further comprising a carrier (fig. 2, carrier formed by layers 107, 160 and 106), wherein the second surface of the layer stack adjoins the carrier,…”
But Bobde et al. are silent upon the provision of wherein the semiconductor device further comprises at least one of:
a first carrier region of the second doping type, extending from the second surface of the layer stack into the carrier, wherein the first carrier region is arranged adjacent to the first semiconductor region and the plurality of second semiconductor regions; and
a second carrier region of the first doping type, extending from the second surface of the layer stack into the carrier, wherein the second carrier region is arranged adjacent to the third semiconductor region.
However, Hirler et al. teach a similar device (fig. 1A-1B, 2A-2C; ¶¶ 0034-0059), wherein 
a first carrier region (see e.g. Fig. 2B, first carrier region 253) of the second doping type, extending from the second surface of the layer stack into the carrier, wherein the first carrier region is arranged adjacent to the first semiconductor region (i.e. sources or drains) and the plurality of second semiconductor regions (i.e. the gates); and
a second carrier region (see e.g. Fig. 2B region 253 adjacent source 218 or region 252 adjacent drain 205.) of the first doping type, extending from the second surface of the layer stack into the carrier, wherein the second carrier region is arranged adjacent to the third semiconductor region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Bobde et al. and Hirler et al. to include first and second carrier regions with claimed width according to the teachings of Hirler et al. with a motivation of increasing robustness to avalanche breakdown. See Hirler et al., ¶ 0059. 

Regarding claim 6, Bobde et al. and Hirler et al. further teach, “The semiconductor device of claim 5, wherein the first carrier region (Hirler et al. fig. 2B, first carrier region 253), in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region (i.e. sources or drains), wherein the second carrier region, in a horizontal direction, extends from the third semiconductor region (i.e. sources or drains) towards the first semiconductor region (i.e. sources or drains), and wherein the first carrier region is spaced apart from the second carrier region”.

Regarding claim 7, Bobde et al. and Hirler et al. further teach, “The semiconductor device of claim 6, wherein in the first region of the first semiconductor device, a width of the first carrier region (Hirler et al. fig. 2B, 252) is greater than a width of the first carrier region (252) in the second region of the first semiconductor device, wherein a width of the first carrier region corresponds to an extension of the first carrier region from the first semiconductor region towards the third semiconductor region.

Regarding claim 8, “The semiconductor device of claim 7, wherein the width of the first carrier region in the first region of the first semiconductor device is between 20% and 40% of a distance between the third semiconductor region and the plurality of second semiconductor regions”, while the cited prior art Bobde et al. and Hirler et al. do not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.

Regarding claim 9, Bobde et al. and Hirler et al. further teach, “The semiconductor device of claim 6, wherein in the first region of the first semiconductor device, a width of the second carrier region (Hirler et al. fig. 2B, 253) is less than a width of the first carrier region (Hirler et al. fig. 2B, 252) in the second region of the first semiconductor device, and wherein a width of the second carrier region (Hirler et al. fig. 2B, 253) corresponds to an extension of the second carrier region from the third semiconductor region towards the first semiconductor region (Hirler et al. fig. 2B, 252)”. The skilled person would readily contemplate a source centered layout as an alternative to the drain- centered layout disclosed in Bobde et al. and Hirler et al. and adjust the average doping concentration accordingly for increasing the breakdown voltage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weis et al.  in view of Bobde et al. (US 20170222043 A1).

Regarding claim 13, Weis et al. teach all the limitations described in claim 12.
But Weis et al. are silent upon the provision of wherein the semiconductor device of claim 12, further comprising at least one of:
a first field plate region comprising a conducting material, arranged above the third semiconductor layer such that the third semiconductor layer is arranged between the first field plate region and the layer stack; and
a second field plate region comprising a conducting material, arranged adjacent to the third semiconductor layer such that the third semiconductor layer is arranged between the second field plate region and the layer stack,
wherein the first field plate region, in a horizontal direction, extends from the first semiconductor region towards the third semiconductor region, and in the first region of the first semiconductor device, a width of the first field plate region is greater than a width of the first field plate region in the second region of the first semiconductor device,
wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region.

However, Bobde et al. teach a similar device, wherein
a first field plate region (128-FP, fig. 4) comprising a conducting material, arranged above to the third semiconductor layer (125-S) such that the third semiconductor layer is arranged between the first field plate region (128-FP) and the layer stack; and
a second field plate region (138-FP) comprising a conducting material, arranged adjacent to the third semiconductor layer such that the third semiconductor layer is arranged between the second field plate region (138-FP) and the layer stack,
wherein the first field plate region (138-FP), in a horizontal direction, extends from the first semiconductor region (125-D) towards the third semiconductor region (125-S, fig. 4),
wherein in the first region of the first semiconductor device, a width of the first field plate region is greater than a width of the first field plate region in the second region of the first semiconductor device, wherein a width of the first field plate region corresponds to an extension of the first field plate region from the first semiconductor region towards the third semiconductor region (fig. 16)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Weis et al. and Bobde et al. to include field plates according to the teachings of Bobde et al. with a motivation to increase the field strength. See Bobde et al., ¶ 0041. 


Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817